Citation Nr: 9918092	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a ulcer disorder.

5.  Entitlement to service connection for a hypertension 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  


FINDINGS OF FACT

1.  Chronic arthralgia in the left knee manifested subsequent 
to service is not shown to be related to that service.

2.  A left ankle disorder is not shown.  

3.  A back disorder is not shown.

4.  An ulcer or abdominal disability, if present, is not 
shown to be related to the veteran's active service.

5.  A hypertensive disorder is not shown.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998).

2.  A claim for entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998).

3.  A claim for entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).

4.  A claim for entitlement to service connection for an 
ulcer or abdominal disorder is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998).

5.  A claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's medical records from his period of active 
service show that the veteran was treated for abdominal pain 
and diarrhea in a record dated August 1976, and for pain, 
cramps, loose stools and bright red blood in a September 1976 
record.  

An April 1977 SMR reflects that the veteran fell down some 
stairs, and that he injured his left ankle.  A record dated 
December 1978 shows that he injured his left ankle by 
slipping on some ice.  The assessment was a "mild sprain."  
A March 1979 record shows that the veteran's knee was swollen 
for four days, after he was struck by a vehicle.  The 
assessment was possible bruise. 

The veteran's separation medical examination, dated March 
1979, shows that the veteran's feet, lower extremities, spine 
and musculoskeletal system, abdomen and viscera, as well as 
his heart and vascular system, were all clinically evaluated 
as normal.  His "EKG" was noted as "WNL" [within normal 
limits].  The report reflects a sitting  and recumbent blood 
pressure of 110 systolic over 70 diastolic, and a standing 
blood pressure of 102 over 70.  The veteran's pulse was 56 
sitting, 80 after exercise, 56 two minutes after, 56 
recumbent, and also 56 after standing for three minutes.  The 
summary of the defects and diagnoses section of the report is 
blank, as is the recommendation section.  

The medical evidence subsequent to service includes a medical 
certificate dated June 1996, which shows that the veteran 
reported a history of "hypertension diagnosis 20 years 
ago."  The examiner stated that allergic rhinitis and 
hypertension should be ruled out.  A private medical record 
shows that the veteran was diagnosed with dysphagia of 
unknown etiology in a letter from his private physician, 
dated July 1996.  An x-ray report of the same dated lists an 
impression of "negative barium swallow."  A VA progress 
note shows that the veteran's blood pressure was noted to be 
178 systolic over 108 diastolic, and that reflux esophagitis 
and a hiatal hernia were to be ruled out.  A VA note dated 
October 1996 shows that the veteran was assessed with 
cephalgia secondary to an acute dental abscess.  A VA note 
dated January 1997 assesses the veteran with chronic 
arthralgia in the left knee, a history of elevated uric acid, 
and a history of GERD [gastroesophageal reflux disease].  An 
additional record, also dated January 1997, reflects that the 
veteran was assessed with mild sinusitis and degenerative 
joint disease (DJD).  

The record also contains a report of a VA hospitalization, 
from October 23, 1997 to October 30, 1997.  The veteran was 
diagnosed with abdominal pain of undetermined origin, 
probable gastritis, and hypercholesterolemia.  The examiner 
noted that the veteran's history included abdominal swelling 
and generalized joint pains.  The veteran also reported a 
three year history of back pain.  The examiner noted that the 
x-rays of the veteran's knee were determined to be 
unremarkable, and that the veteran also complained of stomach 
pain.  The impressions were "probable ascites undetermined 
origin," "abdominal pain, rule out obstruction of mass," 
and "rule out arthritis."


I.  Entitlement to service connection for left knee and a 
left ankle disorders.

The veteran's SMRs do show that he was treated for both a 
left ankle disorder and for a left knee disorder during his 
active service.  Specifically, an April 1977 SMR reflects 
that the veteran fell down some stairs, and that he injured 
his left ankle; a record dated December 1978 shows that he 
again injured his left ankle by slipping on some ice.  The 
assessment was a "mild sprain."  Finally, a March 1979 
record shows that the veteran's knee was swollen for four 
days, after he was stuck by a vehicle.  The assessment was 
possible bruise.  

However, the Board must here note that the veteran's 
separation examination, dated March 1979, shows that he was 
clinically evaluated as normal in all relevant aspects.  The 
Board notes that the veteran was recently assessed with 
chronic arthralgia in the left knee and DJD, however, these 
assessments were made 20 years after the veteran's separation 
from service.  In addition, there is no medical evidence to 
show a positive relationship between any current left ankle 
or knee disorder, and the veteran's active service.  Again, 
the Board must emphasize that the veteran was clinically 
evaluated as normal upon separation.  Thus, for the reasons 
and bases indicated above, the veteran's claims for 
entitlement to service connection for a left knee disorder, 
and for a left ankle disorder, are not well grounded and must 
be denied.

II.  Entitlement to service connection for a back disorder, 
ulcer disorder and a hypertension disorder.

As indicated above, in order for a claim to be well grounded, 
there must be (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); see also 38 U.S.C. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). 

With these principals in mind, the Board must point out that 
veterans' SMRs are devoid of references to a back, ulcer or 
hypertension disorder.  In addition, although the record 
shows that the veteran has stomach or abdomen complaints and 
symptomatology, and shows an elevated blood pressure reading, 
it does not show that the veteran currently manifests either 
an ulcer or hypertensive disorder.  It similarly does not 
show that a back disorder is present.  Finally, even if these 
disorders were shown, a connection must be drawn, by 
competent medical evidence, of a link between any given 
disorder and the veteran's active service.  The Board must 
point out that no such evidence has been presented in this 
case.  Thus, the veteran's claims for a back disorder, ulcer 
or stomach disorder and a hypertension disorder are not well 
grounded, and must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case, 
together with the Decision of the Board issued in conjunction 
with this appeal, advises the veteran of the requirements of 
a well-grounded claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  
Entitlement to service connection for a left ankle disorder 
is denied. 
Entitlement to service connection for a back disorder is 
denied.  
Entitlement to service connection for an ulcer disorder is 
denied.  
Entitlement to service connection for a hypertension disorder 
is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

